Via Metropolitan /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     April 24, 2014

                                  No. 04-13-00549-CV

                                    Ernest MUNGIA,
                                        Appellant

                                           v.

                          VIA METROPOLITAN TRANSIT,
                                   Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 380931
                          Honorable Tina Torres, Judge Presiding


                                     ORDER
      The Appellee’s Unopposed Motion to Extend Deadline to file Motion for Rehearing and
Motion for En Banc Reconsideration is GRANTED. Time is extended to May 23, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court